 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.1 Page 1 of 14




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiff
     Z.E., by and through his Guardian
 6 Ad Litem RIKKI MARIE DOBBS

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10

11

12                                                     Case No.: '21CV1596 BTM KSC
13
                                                       COMPLAINT FOR DAMAGES
14   Z.E. by and through his Guardian Ad               FOR:
     Litem RIKKI MARIE DOBBS,
15                                                     1.      PREMISES LIABILITY
                      Plaintiff,                       2.      GENERAL NEGLIGENCE
16                                                     3.      PRODUCTS LIABILITY -
            vs.                                                STRICT LIABILITY
17
     SEAWORLD, LLC,
18
                                                       JURY TRIAL DEMANDED
19                 Defendant,
20

21

22                                     INTRODUCTION
23 1. Plaintiff, Z.E., a minor, by and through his mother and Guardian Ad Litem

24      RIKKI MARIE DOBBS (hereinafter referred to collectively as “Plaintiff”), by
25      and through his Counsel of record, brings this action against SEAWORLD, LLC
26      (hereinafter referred to as “SeaWorld” or “Defendant”) pertaining to Defendant’s
27      acts and/or omissions that caused Plaintiff severe personal injury damages.
28

                                                   -1-
                              Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.2 Page 2 of 14




 1                                           PARTIES
 2 2. Plaintiff Z.E., by and through his Guardian Ad Litem RIKKI MARIE DOBBS, is

 3     and was at all times mentioned herein a natural person under the age of 18, who
 4     did and still does reside with his mother / Guardian Ad Litem in the city of
 5     Burleson, in the County of Tarrant, in the State of Texas. Thus, Plaintiff is a
 6     citizen of the state of Texas.
 7 3. Defendant SeaWorld LLC owns and operates the theme park SeaWorld San

 8     Diego.
 9 4. Defendant SeaWorld LLC is a Limited Liability Company organized under the
10     laws of the State of Delaware, with its principal place of business in the State of
11     Florida.
12 5. Defendant SeaWorld LLC is a single-member Limited Liability Company, whose

13     sole member is SeaWorld Parks & Entertainment, Inc. Thus, Defendant is a
14     citizen of the state of Delaware and Florida.
15

16                           JURISDICTION AND VENUE
17 6. This Court has original jurisdiction over Defendant and all causes of action

18     alleged in the Plaintiff’s Complaint pursuant to 28 U.S.C. § 1332, in that the
19     amount in controversy exceeds $75,000 and is between citizens of different states.
20 7. This action is between Plaintiff, Z.E., by and through his Guardian Ad Litem,

21     who is a citizen of Texas, residing in Burleson, Texas, whereas Defendant,
22     SeaWorld, LLC is a citizen of the states of Delaware and Florida.
23 8. The conduct alleged herein occurred in California, in the County of San Diego at

24     the theme park SeaWorld San Diego.
25 9. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

26     of the injuries alleged herein occurred in the County of San Diego,
27     California. Furthermore, Defendant regularly conducts business within State of
28     California, County of San Diego.
                                                   -2-
                              Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.3 Page 3 of 14




 1                               GENERAL ALLEGATIONS
 2   10. Plaintiff realleges and incorporates by reference all preceding paragraphs,
 3      inclusive, as if fully set forth herein.
 4 11. The Plaintiff was at all times mentioned herein a paying customer of Defendant

 5      lawfully on the premises of the SeaWorld San Diego theme park located at, 500
 6      Sea World Dr., San Diego, California 92109 (hereinafter referred to as “the
 7      Subject Premises” or “Theme Park”).
 8 12. Defendant SeaWorld, LLC is the owner, operator, lessor, lessee and/or other party

 9      in control of the Subject Premises.
10 13. On September 13, 2019, the minor Plaintiff entered the Theme Park with his

11      mother. After being measured by the Defendant’s staff who were operating the
12      rollercoaster ride named: “Electric Eel,” and being assured he was over 54 inches
13      tall and thus a safe height to ride said ride, Plaintiff rode the “Electric Eel”
14      (“Roller Coaster”), whereby he suffered a severe laceration to his forehead, head
15      contusion, concussion, and emotional distress from the unsafe design of said
16      Roller Coaster.
17 14. The Electric Eel ride forcefully jolts the Defendant’s customers forwards and then

18      backwards at high speeds, thus causing the customer’s heads and necks to jerk
19      forwards when the ride abruptly switches direction.
20 15. However, instead of providing the Defendant’s customers with a safety harness

21      that tightly fits the riders, here SeaWorld (presumably to cause excitement and
22      fear) leaves the harness loose, thus creating an unnecessarily unsafe condition,
23      which allows the rider’s body to jerk their head and necks forward abruptly
24      without protection from said jolts.
25 16. Further, to compound the unsafe condition of the subject Roller Coaster, the

26      harness hooks into a metal clip on the ride’s chair, which contains an
27      unnecessarily sharp metal edge, which unnecessarily is not coated in a soft rubber
28      or plastic to dull the sharpness of the edges and avoid injuries to its riders. A true
                                                    -3-
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.4 Page 4 of 14




 1     and correct picture of the aforementioned unnecessarily unsafe sharp metal hook
 2     used to strap in the Plaintiff’s harness in the Roller Coaster is shown below:
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-
                             Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.5 Page 5 of 14




 1 17. Here, on September 13, 2019, as a direct and proximate result of the subject

 2      rollercoaster’s aforementioned unsafe design, when the ride switched directions
 3      the Plaintiff’s head was jerked forward slamming his forehead into the sharp
 4      metal hook on the harness, thereby cutting his forehead, causing a severe
 5      contusion, and concussion, which caused Plaintiff to be forced to obtain stitches,
 6      suffer scarring, and emotional distress as a result.

 7 18. Defendant negligently, carelessly and recklessly operated, inspected, repaired,

 8
        maintained, modified, managed, controlled and supervised the Subject Premises,
        and permitted or created the dangerous condition on the Subject Premises so as to
 9
        cause or allow dangerous and/or defective conditions thereon, and that at all times
10
        mentioned herein, the conditions of said Subject Premises were such that
11
        individuals upon the Subject Premises, including the Plaintiff, were exposed to
12
        danger and injury while lawfully attending Defendant’s Theme Park.
13
     19. Defendants at all times mentioned herein failed to warn Plaintiff of the dangerous
14
        conditions that existed at the Subject Premises.
15
     20. Defendant knew, or in the exercise of reasonable care should have known, that
16      unless reasonable inspection, care, control and maintenance were taken of the
17      Subject Premises, that a dangerous but deceptive condition existed on
18      Defendant’s premises. Defendant negligently failed to take reasonable
19      precautions to prevent injuries to persons lawfully on the Subject Premises,
20      including Plaintiff.
21 21. At all times mentioned herein, Plaintiff was lawfully on the subject premises and

22      was unable to foresee or prevent the impending injury.
23 22. On September 13, 2019, at all times mentioned herein, the aforementioned Theme

24      Park’s Roller Coaster was in a dangerous condition which created a substantial

25      risk of injury when said property was used with due care in a manner in which it

26
        was reasonably foreseeable that it would be used, in that Defendant designed,
        created, built maintained, controlled and operated the Electric Eel Roller Coaster.
27

28

                                                    -5-
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.6 Page 6 of 14




 1 23. At all times mentioned herein, Defendant SeaWorld designed, created, built

 2     maintained, controlled and operated the Electric Eel Roller Coaster in such a
 3     manner so as to create a dangerous condition for users thereof due to Defendant’s
 4     failure to use known and utilized safety features to secure its customers when
 5     riding said Roller Coaster.
 6 24. At all times mentioned herein, the dangerous condition referenced above created

 7     a reasonably foreseeable risk of the kind of injury which is hereafter alleged, and
 8     the Defendant had actual knowledge of the existence of said dangerous condition
 9     and knew or should have known of its dangerous character a sufficient time prior
10     to the aforesaid time and place to have taken measures against the dangerous
11     condition. Therefore, Defendant breached their duty owed to Plaintiff as a lawful
12     paying customer to rectify said dangerous condition prior to the September 13,
13     2019 incident complained of herein.
14 25. As a direct and proximate result of the negligence, carelessness, unlawfulness,

15     recklessness, and wantonness of Defendant regarding the dangerous condition
16     created thereby, the Plaintiff’s head slammed into the metal hook depicted in the
17     photo above and suffered serious and debilitating physical injuries.
18 26. Furthermore, immediately after the Plaintiff was injured while riding the subject

19     Roller Coaster, an employee / supervisor (“Supervisor”) arrived to assess the
20     situation. Due to the fact that Plaintiff was severely bleeding on his seat and
21     harness, the Supervisor ordered the Roller Coaster closed for the day. In doing
22     so, the Supervisor allowed all other passengers to exit the Roller Coaster.
23     However, the Supervisor would not allow the minor Plaintiff to exit his seat until
24     paramedics arrived. The Supervisor kept the minor Plaintiff stuck on the ride by
25     not opening his lap restraint, while the young minor Plaintiff sat their bleeding,
26     and unable to be comforted by his mother for approximately 45 minutes.
27 27. Due to the minor’s age, he suffered unnecessary emotional distress during this

28     arduous 45 minutes, as he was forced against his will to remain seated on the
                                                  -6-
                             Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.7 Page 7 of 14




 1      subject Roller Coaster crying, soaked in his own blood, and unable to be
 2      comforted by his mother. The Plaintiff’s mother during this unnecessarily
 3      lengthy time period was waiting for her son at the exit of the ride – unable to
 4      enter the ride’s seating area to comfort her son.
 5 28. At all times mentioned herein, at the Subject Premises, Plaintiff lawfully came

 6      upon said Subject Premises.
 7 29. As a direct and proximate result of the aforementioned negligence, carelessness,

 8      recklessness, and unlawfulness, the Plaintiff hit his head on the unsafe metal hook
 9      while on said Subject Premises.
10 30. By reasons of the foregoing, this Plaintiff has been required to employ the

11      services of physicians, nurses, and other medical services.
12

13                                                  I.
14                                FIRST CAUSE OF ACTION
15                                        NEGLIGENCE
16 31. Plaintiff realleges and incorporates by reference all preceding paragraphs,

17      inclusive, as if fully set forth herein.
18 32. Plaintiff is informed and believes, and thereupon alleges, that on or about the

19      above-referenced date and place, Defendant, SeaWorld, LLC owed a duty of care
20      to plaintiff to keep the subject premises in a safe condition by, inter alia,
21      providing a warning regarding the dangerous condition or preventing, curing,
22      and/or removing the aforementioned dangerous condition.
23 33. Plaintiff is informed and believes, and thereupon alleges, that on or about the

24      above-referenced date and place, Defendant, owed a duty of care to Plaintiff
25      because they owned, leased, rented, occupied, possessed, designed, constructed,
26      developed, landscaped, operated, inspected, repaired, maintained, modified,
27      managed, controlled, and/or supervised the Subject Premises, permitted or created
28      the dangerous condition, and/or were party in control of the Subject Premises.
                                                    -7-
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.8 Page 8 of 14




 1 34. Plaintiff is informed and believes and thereupon alleges that on September 13,

 2      2019, Defendant also owed a duty of care to Plaintiff by undertaking the task of
 3      removing, fixing and/or curing the dangerous condition, pursuant to a special
 4      relationship existing between Plaintiff (a customer of Defendant) and the
 5      Defendant, SeaWorld, LLC.
 6 35. Plaintiff is informed and believes, and thereupon alleges that Defendant breached

 7      the above mentioned duty of care because they negligently and carelessly owned,
 8      leased, rented, occupied, possessed, designed, constructed, developed,
 9      landscaped, operated, inspected, repaired, maintained, modified, managed,
10      controlled and/or supervised the Subject Premises, permitted or created the
11      dangerous condition, increased the risk of harm or created a false sense of safety
12      (i.e., reliance on the undertaking) at the Subject Premises so as to cause Plaintiff
13      to encounter a dangerous and deceptive condition causing the severe laceration to
14      his forehead, concussion, scarring, and emotional distress, thereby directly
15      causing the injuries and damages to Plaintiff as described herein.
16 36. Plaintiff also relied on the aforementioned acts/omissions of Defendant to his

17      detriment.
18 37. As a direct result of the conduct of the Defendant, Plaintiff was hurt and injured

19      in his health, strength and activity, sustaining serious injuries to his forehead and
20      emotional distress. Plaintiff is informed and believes, and thereupon alleges, that
21      said injuries will result in permanent facial scarring, as well as lasting
22      psychological trauma. As a direct result of Defendant’s negligence, Plaintiff
23      suffered general damages in an amount which will be stated according to proof at
24      the time of trial.
25 38. As a direct result of the conduct of the Defendant, Plaintiff was compelled to and

26      did employ the services of hospitals, physicians, surgeons, nurses and the like, to
27      care for and treat him, and did incur hospital, medical professional and incidental
28      expenses, and Plaintiff is informed and believes, and thereupon alleges, that by
                                                    -8-
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
 Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.9 Page 9 of 14




 1      reason of his injuries he will necessarily incur additional like expenses for an
 2      indefinite period of time in the future, the exact amount of such expenses will be
 3      stated according to proof at the time of trial.
 4

 5                                                 II.
 6                              SECOND CAUSE OF ACTION
 7                                  PREMISES LIABILITY
 8 39. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 9      inclusive, as if fully set forth herein.
10 40. At all times mentioned herein, Defendant negligently, carelessly and recklessly

11      owned, leased, rented, occupied, possessed, designed, constructed, developed,
12      operated, inspected, repaired, maintained, modified, managed, controlled and/or
13      supervised the Subject Premises, and/or permitted or created the dangerous
14      condition on the subject premises so as to cause or allow the dangerous conditions
15      thereon, and that at all times mentioned herein, the conditions of said Subject
16      Premises were such that individuals upon the Subject Premises, including the
17      Plaintiff, were exposed to danger and injury while lawfully on the Subject
18      Premises. Here, Defendant failed to warn Plaintiff of the dangerous conditions that
19      existed at the Subject Premises.
20 41. Defendant knew, or in the exercise of reasonable care should have known, that

21      unless reasonable inspection, care, control and maintenance were taken of the
22      Subject Premises, that a dangerous but deceptive condition would exist on
23      Defendant’s premises. Defendant negligently failed to take reasonable precautions
24      to prevent the injuries to persons lawfully on the Subject Premises, including
25      Plaintiff.

26 42. On September 13, 2019, Defendant SeaWorld, LLC negligently and carelessly

27
        owned, leased, rented, occupied, possessed, designed, constructed, developed,
        landscaped, operated, inspected, repaired, maintained, modified, managed,
28

                                                    -9-
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.10 Page 10 of 14




 1      controlled, supervised, and/or permitted the Subject Premises so as to cause
 2      Plaintiff the severe laceration and contusion to his forehead, and thereby directly
 3      causing the injuries and damages to Plaintiff as described herein.
 4 43. As a direct result of the conduct of the Defendant, Plaintiff was hurt and injured in

 5      his health, strength and activity, sustaining injuries to his person, all of which said
 6      injuries have caused and continue to cause the plaintiff great physical pain, mental
 7      pain, nerve pain and severe suffering. Plaintiff is informed and believes, and
 8      thereupon alleges, that said injuries will result in some permanent scarring and
 9      emotional distress. As a direct result of Defendant’s negligence in the use or
10      maintenance of the subject Roller Coaster, Plaintiff suffered general damages in an
11      amount which will be stated according to proof at the time of trial.
12 44. As a direct result of the conduct of the Defendants, Plaintiff was compelled to and

13      did employ the services of hospitals, physicians, surgeons, nurses and the like, to
14      care for and treat him, and did incur hospital, medical professional and incidental
15      expenses, and Plaintiff is informed and believes, and thereupon alleges, that by
16      reason of his injuries he will necessarily incur additional like expenses for an
17      indefinite period of time in the future, the exact amount of such expenses will be
18      stated according to proof at the time of trial.
19 45. As a further proximate result of the negligence in the use or maintenance of the

20      subject Roller Coaster located on the Subject Premises by Defendants as alleged
21      herein, Plaintiff has incurred, and will continue to incur other pecuniary losses, the
22      full nature, extent and amount of which are not yet known to Plaintiff, the exact
23      amount of such expenses will be stated according to proof at the time of trial.
24

25

26

27

28

                                                   - 10 -
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.11 Page 11 of 14




 1                                                 III.
 2                               THIRD CAUSE OF ACTION
 3                    PRODUCTS LIABILITY – STRICT LIABILITY
 4 46. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 5      inclusive, as if fully set forth herein.
 6 47. Plaintiff is in the class of persons that the Defendant should reasonably foresee as

 7      being subject to the harm caused by the defectively designed Roller Coaster named
 8      the Electric Eel when using said product in the manner in which the Roller Coaster
 9      was designed for and intended to be used.
10 48. The defective condition of the Roller Coaster was due to its design, whereby the

11      Defendant chose to manufacture the product in a manner in which it was
12      unnecessarily unsafe due to the harness being excessively loose, as well as the metal
13      hook not being coated in a softer rubber coating.
14 49. Plaintiff was harmed by the Roller Coaster that was manufactured by Defendant,

15      and defectively designed.
16 50. Defendant, which is engaged in the business of manufacturing, assembling, selling,

17      and providing services, associated with customers like Plaintiff riding the subject
18      Roller Coaster. Therefore, Defendant placed the Subject Roller Coaster into the
19      stream of commerce in a defective and unreasonably dangerous condition such that
20      the foreseeable risks exceeded the benefits associated with the product.
21 51. The Roller Coaster was defective in design and the manner of handling and

22      unreasonably dangerous when it reached the user and consumer of the product,
23      Plaintiff, without substantial alteration in the condition in which it was sold.
24 52. The Roller Coaster was unreasonable and dangerously defective beyond the extent

25      contemplated by ordinary consumers with ordinary knowledge regarding these
26      types of theme park rides / products.
27 53. Defendant’s Roller Coaster was defective due to inadequate post-marketing

28      warning or instructions, because after Defendant knew or should have known of the
                                                   - 11 -
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.12 Page 12 of 14




 1      risk of injury from their defective product, they failed to provide adequate warnings
 2      to their consumers, and thus consumers like Plaintiff continued to use the
 3      defectively designed product as if it were safe and effective.
 4 54. Plaintiff was injured while the product was being used in an intended or

 5      reasonably foreseeable manner.
 6 55. The product defects alleged above were a substantial contributing cause of the

 7      aforementioned injuries suffered by Plaintiff.
 8 56. As a direct and proximate cause of the Defendants’ defective product, Plaintiff

 9      suffered the aforementioned damages, the exact amount of such expenses will be
10      stated according to proof at the time of trial.
11 57. Defendants manufactured and sold an admission to the SeaWorld Theme Park

12      which encompassed using the Roller Coaster product supplied and manufactured by
13      Defendant for its intended use, which was to ride the Electric Eel Roller Coaster as
14      Plaintiff did.
15 58. The Roller Coaster supplied to Plaintiff was unreasonably dangerous when it left

16      the hands of Defendant, the manufacturers and suppliers, and reached the user and
17      consumer of the product, Plaintiff, without substantial alteration in the condition in
18      which it was sold.
19 59. The Roller Coaster manufactured and sold by Defendant had the potential risk to

20      cause severe lacerations to riders’ heads, that was known to Defendant, or knowable
21      in light of generally accepted knowledge at the time the use of the product was sold
22      to Plaintiff.
23 60. The risk of the Roller Coaster injuring Plaintiff’s head presented a substantial

24      danger when used in its intended and foreseeable manner.
25 61. Ordinary consumers would not have recognized the risk that the sudden jerking of

26      the Roller Coaster would cause Plaintiff to suffer severe facial lacerations,
27      contusions, and a concussion. A reasonable manufacturer would have recalled said
28      defective product.
                                                   - 12 -
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.13 Page 13 of 14




 1 62. Defendants failed to adequately warn Plaintiff of the potential risk that the Roller

 2      Coaster would injure his forehead.
 3 63. The lack of sufficient warning alleged above was a substantial contributing cause of

 4      the injuries suffered by Plaintiff. In addition, Plaintiff has suffered mental distress
 5      and anguish and has suffered permanent impairment, the exact amount of such
 6      expenses will be stated according to proof at the time of trial.
 7

 8                                  PRAYER FOR RELIEF
 9        WHEREFORE, Plaintiff having set forth the claims for relief against
10 Defendant DSNB herein, respectfully requests this Court enter a Judgment against

11 Defendant as follows:

12 a. As to the First Cause of Action, an award of compensatory damages according to

13     proof, along with prejudgment interest at 10% per annum pursuant to California
14     Civil Code section (CA Civ. C. §) 3291;
15 b. As to the Second Cause of Action, an award of compensatory damages according

16     to proof, along with prejudgment interest at 10% per annum pursuant to CA Civ.
17     C. § 3291;
18 c. As to the Third Cause of Action, an award of compensatory damages according to

19     proof, along with prejudgment interest at 10% per annum pursuant to CA Civ. C.
20     § 3291; and
21 d. For such other and further relief as the Court may deem just and proper.

22

23
     Dated: September 10, 2021                         By:      /s/ Ahren A. Tiller
24                                                              Ahren A. Tiller, Esq.
                                                                BLC Law Center, APC
25                                                              Attorneys for Plaintiff
                                                                Z.E., by and through his
26                                                              Guardian Ad Litem
                                                                RIKKI MARIE DOBBS
27

28

                                                   - 13 -
                               Z.E. v. SeaWorld, LLC - Complaint for Damages
Case 3:21-cv-01596-BTM-KSC Document 1 Filed 09/10/21 PageID.14 Page 14 of 14




 1                             DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States of
 3 America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable by

 4 jury.

 5

 6 Dated: September 10, 2021                          By:      /s/ Ahren A. Tiller
                                                               Ahren A. Tiller, Esq.
 7                                                             BLC Law Center, APC
                                                               Attorneys for Plaintiff
 8                                                             Z.E., by and through his
                                                               Guardian Ad Litem
 9                                                             RIKKI MARIE DOBBS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 14 -
                              Z.E. v. SeaWorld, LLC - Complaint for Damages
